Voto disidente del
Juez Asociado Señor Díaz Cruz
al que se une el Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 25 de marzo de 1980
Atendemos a moción de reconsideración de sentencia dictada por este Tribunal el 19 de octubre de 1977.
*514Los demandantes aceptaron la oferta en el catálogo de la Universidad Interamericana de un curso de doctorado en educación, programa a desarrollarse en cooperación con la Universidad de Lehigh toda vez que la primera carecía del personal diestro para encauzar los estudios. La disponi-bilidad de Lehigh era elemento esencial en la realización del programa. Se trataba de una iniciativa auspiciada por Lehigh para organizar programas externos conducentes al doctorado que se proponía abrir una nueva avenida de educación superior en el Caribe. (Carta del Decano Stoops a Crescioni, 29 abril, 1974.) Como en todo programa educativo, quedó libre la autoridad académica de ambos centros de estudio para guiar su realización.
La experiencia con Lehigh en el desarrollo del programa no fue satisfactoria, lo que condujo a su cancelación por decisión académica administrativa tomada por el Presidente de la Universidad, informada en su carta de 29 mayo, 1974 al Presidente Lewis, de Lehigh: “Al cabo de dos años de experiencia en el programa doctoral conjunto entre la Univer-sidad de Lehigh y la Universidad Interamericana, incluyendo recientes esfuerzos para clarificación de las perspectivas y términos bajo los cuales podría continuarse el programa, con gran pesar he llegado a la conclusión de que la única salida es terminar este esfuerzo cooperativo.” El Presidente de la Interamericana, Sr. Descartes, ratificó ese criterio al deponer: “Pues ese programa doctoral se suspendió como una decisión de carácter académico, administrativa, pero con base acadé-mica porque la Universidad Interamericana no estaba satis-fecha del grado de progreso que se estaba haciendo para alcanzar el tiempo en que la Universidad podría conceder directamente ese grado, de acuerdo con las aspiraciones de calidad que tenemos en esta institución.” (Transcripción de la Deposición del 29 de enero, 1975, pág. 25.)
No es función de los tribunales revisar la sabiduría o corrección de las decisiones académicas de los colegios. Quien contrata con una universidad para la obtención de un grado *515académico sabe de antemano que el convenio estará regulado por la finalidad de las decisiones internas que tome el centro docente en cuanto a calificaciones, asignaturas, facultad, bibliografía, métodos y todo cuanto concierne a las normas académicas de la institución. La bilateralidad contractual en un programa de estudios se aparta un poco del rigor que la impone en una orden para entrega de mercancía en el tráfico ortodoxo del comercio.
No confrontamos en este caso una conducta caprichosa o arbitraria de la Universidad, una grosera despreocupación por las aspiraciones de sus estudiantes, situación única en que se justifica la invasión del campus por el poder judicial. Connelly v. University of Vermont and State Agr. Col., 244 F. Supp. 156 (1965); Goldberg v. Regents of University of California, 57 Cal. Rptr. 463 (1967). La razón que llevó a la Universidad a la suspensión de este curso de estudios es de superior valía en términos de docencia a la de estrechez económica que acepta como buena Galton v. The College of Pharmaceutical Sciences, Columbia University, 332 N.Y. Supp.2d 902 (1972), única autoridad citada en la ponencia de reconsideración.
La Universidad ha provisto remedio para los estudiantes acreedores a continuar el programa de doctorado, como explica la declaración jurada de su vicepresidenta-deman-dada Crescioni, que citamos:
“7. Que a pesar de entender que no tenía obligación de así hacerlo, la Universidad Interamericana ha ofrecido cooperar y ha cooperado con todos los estudiantes que han solicitado el continuar con sus estudios de Doctorado en Educación con la suma de $ 175.00, para gastos de viaje y una ayuda adicional de $2,000.00 una vez sean admitidos por la Universidad de Lehigh como candidatos al grado de Doctorado en Educación.”
Todos éstos son hechos que con claridad surgen de los documentos tomados en consideración al resolver sobre la procedencia de la sentencia sumaria y que privan de todo carácter de controversia justiciable la reclamación de daños *516por “frustración y desilusión” ascendente a $400,000 ($50,000 para cada uno de los 8 demandantes) más $100,000 de costas y honorarios que redondean el medio millón. (1)
El error del tribunal a quo al denegar la sentencia sumaria pedida por la Universidad radica en concentrar la determinación de controversia justiciable exclusivamente en la conducta de Lehigh; en la premisa de que si ésta se inclinaba a continuar el programa conjunto, Interamericana sería responsable de la cancelación. Tal orden de razona-miento niega a Interamericana todo vestigio de autonomía para decidir sobre la marcha y en la consecución de los estudios si el programa satisfacía las normas de excelencia académica a que se refirió su presidente, y coloca al juez en el predicamento de hacer las delicadas evaluaciones y conclu-siones académicas que nuestra estructura social y jurídica tiene encomendadas a los educadores.
En el normal desenvolvimiento de la actividad docente universitaria muchos programas alcanzarán concreción y plenitud; otros languidecerán y aun otros habrá que reformar-los o abandonarlos si su desarrollo no satisface los planes y perspectivas originales y si no encajan en el sistema integral de enseñanza de una universidad de altas normas. No son anticipables todos los factores en el complejo mundo de la educación universitaria. La oferta en el catálogo universitario de un curso de educación avanzada tiene urdimbre de intangibles y contingencias que la diferencian de la obligación de entregar un cargamento de atún o un embarque de arroz.
Hay que abordar con cautela cualquier criterio que inciden-talmente contribuya a la erosión de la autonomía y diversidad de los colegios y universidades. Berrios v. Inter Am. University, 535 F.2d 1330 (1976).
El ejercicio de esa fundamental autonomía y la decisión tomada con “gran pesar” por el presidente, son los hechos presentes en la solicitud de sentencia sumaria y los documentos *517que la complementan, elemento básico que ni la demanda impugna ni la oposición de los demandantes ha podido superar. No aparece por ninguna parte que la decisión interna de la Universidad esté matizada de arbitrariedad o ilegalidad que justifique la intervención judicial para reparar agravios. Connelly y Goldberg, supra. Como ha dictaminado el 20 febrero, 1980 el Tribunal Supremo de los Estados Unidos negando a maestros de escuelas privadas la protección de leyes laborales, “el ‘negocio’ de la universidad es educación y su vitalidad dependerá finalmente de las directrices acadé-micas que son formuladas en gran medida y generalmente implementadas por decisiones administrativas de la facul-tad”. National Labor Relations Board v. Yeshiva University, 444 U.S. 672, 688 (1980).
En ausencia de controversia genuina, procede la sentencia sumaria que dictamos hace 2-1/3 años, y su reconsideración debe ser denegada.

(1) Compárese con el costo de matrícula de $60 el crédito.